         Case 1:17-cv-02989-AT Document 938 Filed 10/02/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, et al.

        Plaintiffs,
                                             CIVIL ACTION
        v.
                                             FILE NO. 1:17-cv-2989-AT
    BRAD RAFFENSPERGER, et al.,

        Defendants.


               STATE DEFENDANTS’ NOTICE OF FILING
             VOTING SYSTEM TEST LABORATORY REPORT

        Pursuant to the Court’s September 30, 2020 docket entry, and as

discussed in Defendants’ Notice of Filing Regarding the Court’s Request for

Documentation, [Doc. 929], State Defendants provide the following

information for the Court. The State’s EAC-certified Voting System Test

Laboratory, Pro V&V, has completed its letter report regarding the software

update to the Dominion ICX BMD which the State Defendants will

subsequently file under seal.1 Pro V&V has recommended that the change be



1Because the Letter Report was issued late this afternoon and counsel has
not had sufficient time to confer with their client and Dominion regarding the
document, State Defendants have elected to file the document under
provisional seal to provide it to the Court as quickly as possible. At minimum,
the document contains sensitive information such as the hash value of the

                                       1
        Case 1:17-cv-02989-AT Document 938 Filed 10/02/20 Page 2 of 4




considered “de minimis” per Election Assistance Commission procedures, and

verified through their testing that the rendering issue has been resolved. The

same Letter Report has been submitted to the EAC for approval.

      Respectfully submitted this 2nd day of October 2020,

                              /s/ Carey Miller
                              Vincent R. Russo
                              Georgia Bar No. 242628
                              vrusso@robbinsfirm.com
                              Josh Belinfante
                              Georgia Bar No. 047399
                              jbelinfante@robbinsfirm.com
                              Carey A. Miller
                              Georgia Bar No. 976240
                              cmiller@robbinsfirm.com
                              Alexander Denton
                              Georgia Bar No. 660632
                              adenton@robbinsfirm.com
                              Robbins Ross Alloy Belinfante Littlefield LLC
                              500 14th Street, N.W.
                              Atlanta, Georgia 30318
                              Telephone: (678) 701-9381
                              Facsimile: (404) 856-3250

                              Bryan P. Tyson
                              Georgia Bar No. 515411
                              btyson@taylorenglish.com
                              Bryan F. Jacoutot
                              Georgia Bar No. 668272
                              bjacoutot@taylorenglish.com
                              Diane F. LaRoss
                              Georgia Bar No. 430830
                              dlaross@taylorenglish.com

software which should not be subject to public disclosure as its disclosure
could compromise the security of the voting system.

                                       2
Case 1:17-cv-02989-AT Document 938 Filed 10/02/20 Page 3 of 4




                     Loree Anne Paradise
                     Georgia Bar No. 382202
                     lparadise@taylorenglish.com
                     TAYLOR ENGLISH DUMA LLP
                     1600 Parkwood Circle, Suite 200
                     Atlanta, GA 30339
                     Telephone: 678-336-7249

                     Counsel for State Defendants




                             3
        Case 1:17-cv-02989-AT Document 938 Filed 10/02/20 Page 4 of 4




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ NOTICE OF FILING VOTING

SYSTEM TEST LABORATORY REPORT has been prepared in Century

Schoolbook 13, a font and type selection approved by the Court in L.R. 5.1(B).

                              /s/ Carey Miller
                              Carey Miller




                                      4
